        Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 1 of 25



 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
 9 Thomas H. Bienert, Jr. (admitted pro hac vice)
      tbienert@bmkattorneys.com
10 Whitney Z. Bernstein (admitted pro hac vice)
      wbernstein@bmkattorneys.com
11 BIENERT KATZMAN, PLC
   903 Calle Amanecer, Suite 350
12 San Clemente, CA 92673
   Telephone: (949) 369-3700
13 Facsimile: (949) 369-3701
14 Attorneys for Defendant James Larkin
15 [Additional counsel listed on next page]
16
17                           IN THE UNITED STATES DISTRICT COURT
18                                  FOR THE DISTRICT OF ARIZONA
19
20 United States of America,                        CASE NO. 2:18-cr-00422-PHX-SMB
21                     Plaintiff,                   DEFENDANTS’ JOINT MOTION TO
                                                    DISMISS INDICTMENT FOR GRAND
22               vs.                                JURY ABUSE OR, IN THE
                                                    ALTERNATIVE, FOR DISCLOSURE
23 Michael Lacey, et al.,                           OF GRAND JURY TRANSCRIPTS
24                     Defendants.                  ORAL ARGUMENT REQUESTED
25                                                  Assigned to Hon. Susan M. Brnovich,
                                                    Courtroom 506
26
27
28                                    PUBLICLY FILED VERSION
     3611176.1
                       DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
        Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 2 of 25



 1 Paul J. Cambria, Jr. (admitted pro hac vice)
      pcambria@lglaw.com
 2 Erin McCampbell (admitted pro hac vice)
      emccampbell@lglaw.com
 3 LIPSITZ GREEN SCIME CAMBRIA LLP
   42 Delaware Avenue, Suite 120
 4 Buffalo, New York 14202
   Telephone: (716) 849-1333
 5 Facsimile: (716) 855-1580
 6 Attorneys for Defendant Michael Lacey
 7
   Bruce Feder (AZ Bar No. 004832)
 8   bf@federlawpa.com
   FEDER LAW OFFICE, P.A.
 9 2930 E. Camelback Road, Suite 160
   Phoenix, Arizona 85016
10 Telephone: (602) 257-0135
11 Attorney for Defendant Scott Spear
12
13 David Eisenberg (AZ Bar No. 017218)
      david@deisenbergplc.com
14
   DAVID EISENBERG PLC
15 3550 N. Central Ave., Suite 1155
   Phoenix, Arizona 85012
16 Telephone: (602) 237-5076
17 Facsimile: (602) 314-6273
18 Attorney for Defendant Andrew Padilla
19
20 Joy Malby Bertrand (AZ Bar No. 024181)
      joy.bertrand@gmail.com
21 JOY BERTRAND ESQ LLC
22 P.O. Box 2734
   Scottsdale, Arizona 85252
23 Telephone: (602)374-5321
   Facsimile: (480)361-4694
24
25 Attorney for Defendant Joye Vaught
26
27
28

     3611176.1
                  DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
          Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 3 of 25



 1                                                   TABLE OF CONTENTS
                                                                                                                                       Page
 2
     I.          INTRODUCTION ...................................................................................................... 1
 3
     II.         ARGUMENT.............................................................................................................. 3
 4
                 A.       The Indictment’s Allegations Reveal That the Government Grossly
 5                        Abused the Grand Jury Process. ...................................................................... 3
 6                        1.        The Indictment Must Be Dismissed to the Extent Any
                                    Government Misconduct Substantially Influenced the Grand
 7                                  Jury and Prejudiced Defendants. .......................................................... 3
 8                        2.        The Indictment’s Slanderous Allegations That Defendants
                                    Engaged in Child Sex Trafficking Are Wrong and Highly
 9                                  Prejudicial. ............................................................................................ 4
10                        3.        The Indictment Grossly Misrepresents the Purported Evidence
                                    on Which Its Central Allegations Are Based. ...................................... 7
11
                          4.        The Indictment Repeatedly Misstates the Law Applicable to
12                                  the Charges Against Defendants. ....................................................... 11
13                                  a.        The Government Ignores the First Amendment and
                                              Misstates the Requisite Mens Rea. .......................................... 12
14
                                    b.        The Indictment’s Travel Act Charge Is Incomplete................ 14
15
                 B.       Alternatively, the Court Should Order the Disclosure of the Grand
16                        Jury Transcripts. ............................................................................................ 15
17                        1.        Disclosure of Grand Jury Transcripts Is Appropriate Where
                                    Conduct Occurring Before the Grand Jury May Warrant
18                                  Dismissal of the Indictment................................................................ 15
19                        2.        Disclosure of the Grand Jury Transcripts Is Appropriate Here
                                    Given the Government’s Abuse of the Grand Jury Process. .............. 16
20
     III.        CONCLUSION ........................................................................................................ 17
21
22
23
24
25
26
27
28

     3611176.1
                                                                         i
                            DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
         Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 4 of 25



 1
                                               TABLE OF AUTHORITIES
 2
                                                                                                                         Page(s)
 3
 4 Cases
 5 Mishkin v. New York,
      383 U.S. 502 (1966) ..................................................................................................... 13
 6
   Smith v. California,
 7    361 U.S. 147 (1959) ..................................................................................................... 13
 8
   United States v. Belton,
 9    2015 WL 1815273 (N.D. Cal. Apr. 21, 2015) ............................................................. 16
10 United States v. Bravo-Fernandez,
      239 F. Supp. 3d 411 (D.P.R. 2017) ........................................................................ 15, 16
11
12 United States v. Cerullo,
      2007 WL 2683799 (S.D. Cal. Sept. 7, 2007) ............................................................... 12
13
   United States v. Cwibeker,
14    2015 WL 459315 (E.D.N.Y. Feb. 2, 2015) .................................................................... 4
15
   United States v. Donaway,
16    447 F.2d 940 (9th Cir. 1971)........................................................................................ 14
17 United States v. FedEx Corp.,
      2016 U.S. Dist. LEXIS 6155 (N.D. Cal. Jan. 19, 2016) .............................................. 16
18
19 United States v. Fuentes,
      2008 WL 2557949 (E.D. Cal. June 24, 2008).............................................................. 16
20
   United States v. Gibson Specialty Co.,
21    507 F.2d 446 (9th Cir. 1974)........................................................................................ 13
22
   United States v. Ho,
23    2009 WL 2591345 (D. Haw. Aug. 20, 2009) ........................................................ 15, 16
24 United States v. Hoey,
      2014 WL 2998523 (S.D.N.Y. July 2, 2014) ................................................................ 12
25
26 United States v. Hogan,
      712 F.2d 757 (2d Cir. 1983) ......................................................................................... 11
27
   United States v. Navarro,
28    608 F.3d 529 (9th Cir. 2010)................................................................................ 3, 4, 11
      3611176.1
                                                                   ii
                         DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
         Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 5 of 25



 1 United States v. Peralta,
      763 F. Supp. 14 (S.D.N.Y. 1991) ................................................................................... 7
 2
 3 United States v. Plummer,
      941 F.2d 799 (9th Cir. 1991)........................................................................................ 15
 4
   United States v. Rogers,
 5    389 F. Supp. 3d 774 (C.D. Cal. 2019) ......................................................................... 14
 6 United States v. Stevens,
 7    771 F. Supp. 2d 556 (D. Md. 2011) ............................................................................. 12

 8 United States v. Vetere,
      663 F. Supp. 381 (S.D.N.Y. 1987) ........................................................................... 7, 11
 9
   United States v. Walczak,
10
      783 F.2d 852 (9th Cir. 1986)........................................................................................ 15
11
   United States v. Williams,
12    504 U.S. 36 (1992) ......................................................................................................... 3
13 United States v. X-Citement Video, Inc.,
14    513 U.S. 64 (1994) ....................................................................................................... 13

15 Statutes
16 18 U.S.C.
      § 1952(a)(3) .................................................................................................................. 14
17
      § 2252 ........................................................................................................................... 13
18
   Other Authorities
19
   Fed. R. Crim. P. 6(e)(3)(E)(ii) ........................................................................................... 15
20
   U.S. Const. amend. I ................................................................................................ 2, 12, 13
21
22
23
24
25
26
27
28

      3611176.1
                                                                        iii
                            DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
         Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 6 of 25



 1 I.            INTRODUCTION
 2               The superseding indictment (“Indictment”) should be dismissed for gross abuse of
 3 the grand jury process. The Indictment contains explosive and prejudicial allegations of
 4 child sex trafficking that have nothing to do with the charges in the case (alleged
 5 facilitation of prostitution), that unfairly and unduly tainted the grand jury proceedings,
 6 and that were directly contradicted by the government’s key cooperating witness prior to
 7 the government asking the grand jury to vote on the Indictment. The Indictment further
 8 contains false summaries of documentary evidence that was in the government’s hands,
 9 but was apparently misrepresented to the grand jury. Moreover, the Indictment’s
10 allegations reflect the government’s erroneous analysis of the law applicable to the charges
11 against Defendants, strongly suggesting that the government incorrectly or incompletely
12 advised the grand jury on the law. Each of these instances of government misconduct
13 separately warrants dismissal of the Indictment. Collectively, this misconduct inexorably
14 leads to the conclusion that the government grossly abused the grand jury process,
15 requiring dismissal of the Indictment.1
16               The government’s factual misrepresentations and misstatements of law are
17 far-reaching and affect every aspect of the Indictment. First, the Indictment falsely,
18 repeatedly, and irrelevantly alleges that Defendants engaged in child sex trafficking and
19 knowingly published ads for sex with underage children, when, in fact, Carl Ferrer—
20 Backpage’s former CEO and the government’s star cooperating witness—contradicted
21 these allegations in statements made to the government prior to the issuance of the
22 Indictment. Not only that, but the government does not even charge Defendants with sex
23 trafficking (let alone child sex trafficking), yet asked the grand jury to return an Indictment
24
25   1
       This Motion refers to various memoranda of interview and other documents subject to
26 the Protective Order. See Dkts. 730, 731. Therefore, this publicly filed version contains
   redactions. An unredacted copy has been filed under seal. Defendants reserve their rights
27 to object to the existence and scope of the Protective Order. See Dkt. 740 (Brunst’s
28 Motion to Compel Government Compliance).

     3611176.1
                                                      1
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
        Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 7 of 25



 1 replete with references to such acts. These scurrilous allegations had no place in front of
 2 the grand jury, and there can be no doubt that they unfairly prejudiced Defendants. They
 3 simply have nothing to do with the Indictment’s charges and unfairly tarred Defendants in
 4 the eyes of the grand jury. At a minimum, there is grave doubt that the grand jury would
 5 have returned an indictment absent the government’s incendiary and false allegations.
 6               Second, the Indictment’s allegations regarding its central theories—that, inter alia,
 7 Defendants engaged in the aggregation of prostitution ads from other sites, created shell
 8 companies to facilitate money laundering activities, and continued to assert operational
 9 control over Backpage after its sale in April 2015—are predicated on blatantly inaccurate
10 summaries of key documents and also are contradicted by witness statements given to the
11 government prior to the issuance of the Indictment, including by Ferrer. The allegations in
12 the Indictment, when compared to the underlying documents, demonstrate a pattern of
13 conduct by the government in which it misrepresented the evidence to the grand jurors in
14 order to secure the Indictment.
15               Third, the Indictment evinces that the government misled the grand jury on the law
16 applicable to the charges against Defendants. As has been briefed by Defendants in their
17 prior motions to dismiss, the government ignores the applicability of the First Amendment
18 to Defendants’ publishing activities and impermissibly seeks to prosecute them for
19 a specific intent crime based on their purported general awareness that some users posted
20 prostitution ads on Backpage.com. See Dkt. 561. Additionally, the Indictment fails to
21 identify the “business enterprise” that forms the basis for its Travel Act charges, fails to
22 allege that Defendants had the specific intent to facilitate that business enterprise’s
23 prostitution offenses, and fails to allege that Defendants knowingly and willfully
24 committed an act or acts to facilitate that unlawful activity, but instead insufficiently
25 alleges only that Defendants facilitated or promoted “prostitution.” See Dkt. 746. Each of
26 these failures demonstrates that the government erroneously and/or incompletely instructed
27 the grand jury on the law applicable to the charges presented to them.
28               In sum, the government’s presentation to the grand jury—as reflected by the

     3611176.1
                                                        2
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
         Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 8 of 25



 1 Indictment the prosecutors drafted and had the grand jury return—contained egregious
 2 misrepresentations of both the facts and the law, as well as inflammatory, false, and
 3 irrelevant allegations of child sex trafficking. As a result, the grand jury process was
 4 unconstitutionally tainted. The prejudice resulting from these misrepresentations is
 5 overwhelming and casts grave doubt over the integrity of the grand jury proceedings. The
 6 Court should therefore dismiss the Indictment.
 7               Alternatively, Defendants request that the Court order the disclosure of the grand
 8 jury transcripts so that the Defendants and the Court can examine the government’s actions
 9 before the grand jury firsthand. The policy justifications for maintaining the secrecy of
10 such material no longer exist given that the case has been charged, discovery produced,
11 and preliminary witness lists shared.2
12 II.           ARGUMENT
13               A.    The Indictment’s Allegations Reveal That the Government Grossly
14                     Abused the Grand Jury Process.
15                     1.     The Indictment Must Be Dismissed to the Extent Any
16                            Government Misconduct Substantially Influenced the Grand Jury
17                            and Prejudiced Defendants.
18               The purpose of grand jury review is to provide a buffer between overreaching
19 government prosecutors and the citizenry. United States v. Williams, 504 U.S. 36, 47
20 (1992).3 A district court may dismiss an indictment for errors made by the government in
21 grand jury proceedings that “prejudice” the defendant. United States v. Navarro, 608 F.3d
22 529, 538-39 (9th Cir. 2010). “[F]or errors brought to the district court’s attention ‘prior to
23 the conclusion of the trial,’ dismissal of the indictment ‘is appropriate only if it is
24
25
     2
       Moreover, in light of the facts presented in this Motion, there is every reason to believe
26 that the transcripts contain Jencks, Giglio, or impeachment material, including regarding
   its key cooperating witness, Carl Ferrer.
27
     3
28        Unless otherwise noted, internal citations and quotation marks have been omitted.

     3611176.1
                                                       3
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
        Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 9 of 25



 1 established that the violation substantially influenced the grand jury’s decision to indict or
 2 if there is grave doubt that the decision to indict was free from the substantial influence of
 3 such violations.’” Id. at 539 (quoting Bank of Nova Scotia v. United States, 487 U.S. 250,
 4 256 (1988). Under this standard, “an indictment may be dismissed where the
 5 Government’s instruction on the applicable law was false or misleading.” United States v.
 6 Cwibeker, 2015 WL 459315, at *5 (E.D.N.Y. Feb. 2, 2015).
 7               Here, as explained below, the Indictment reveals three separate ways in which the
 8 government abused the grand jury process, each of which requires dismissal of the
 9 Indictment. First, the Indictment recklessly, explosively, and irrelevantly accuses
10 Defendants of engaging in child sex trafficking. Second, the Indictment materially
11 misrepresents key documentary evidence in support of its central claims against
12 Defendants. Third, the Indictment makes clear that the government incorrectly and/or
13 incompletely instructed the grand jury regarding the applicable law. The totality of these
14 misrepresentations of fact and law leaves no doubt that the government abused the grand
15 jury process in a manner that “substantially influenced the grand jury’s decision to indict,”
16 and at the very least leaves “grave doubt that the decision to indict was free from the
17 substantial influence of such violations.” Navarro, 608 F.3d at 539.
18                     2.     The Indictment’s Slanderous Allegations That Defendants
19                            Engaged in Child Sex Trafficking Are Wrong and Highly
20                            Prejudicial.
21               The Indictment outrageously, without one iota of evidentiary support, and despite
22 the government’s knowledge at the time of presentment that such allegations were false,
23 repeatedly accuses Defendants of engaging in child sex trafficking. The Indictment lobs
24 these scurrilous and highly prejudicial allegations over 20 times, contending baselessly that
25 Defendants knowingly allowed ads involving child sex trafficking to be published on
26 Backpage.com and feigned cooperation with law enforcement by underreporting ads
27 involving underage individuals. See, e.g., Dkt. 230 (Indictment) at ¶ 14 (“Backpage . . .
28 contributed to the proliferation of ads featuring prostitution of children.”); ¶ 140 (“In

     3611176.1
                                                      4
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
       Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 10 of 25



 1 practice, Backpage’s stated interest in doing something meaningful to stop child sex
 2 trafficking ads on its site is apparently overridden by the enormous revenue it generates
 3 from its escort ads, including ads selling children for sex.”), ¶¶ 13, 74, 86, 95, 100, 104,
 4 111, 115, 121, 123, 131, 133, 134, 135, 136, 140, 144, 146, 151.
 5               Critically, these allegations were expressly disavowed by Ferrer—Backpage’s
 6 former CEO and the government’s key cooperating witness—in statements he made
 7 directly to the government preceding the filing of the Indictment. They also are
 8 contradicted by the very organization to which Backpage referred all potential child sex
 9 trafficking advertisements. Indeed, the government does not charge Defendants with
10 any sex trafficking offense (let alone child sex trafficking), suggesting that the only
11 reason the government presented these falsehoods to the grand jury was to inflame the
12 jurors and secure the return of an indictment on unrelated charges.
13               For example, the Indictment falsely contends that:
14                      Many of the ads published on Backpage depicted children who
                        were victims of sex trafficking. Once again, although
15                      Backpage sought to create the perception that it was diligently
                        attempting to prevent the publication of such ads, the reality is
16                      that Backpage allowed such ads to be published while
                        declining—for financial reasons—to take necessary steps to
17                      address the problem.
18 Indictment at ¶ 13 (also alleging that “[F]or several years, Backpage’s official policy,
19 when presented with an ad featuring the prostitution of a child, was to delete the particular
20 words in the ad denoting the child’s age and then publish a revised version of the ad.”).
21               Ferrer directly contradicted this assertion in an April 5, 2018 interview with the
22 government—an interview at which the lead prosecutors were present—stating that his
23                                                                       and that
24                                         Exh. 1 (Revised version of April 5, 2018 Memorandum of
25 Interview [“MOI”] of Carl Ferrer) at ¶ 70) (emphasis added).
26               The Indictment is riddled with these contradictions. Another astonishing example is
27 the Indictment’s allegation that Backpage “artificially limit[ed]” its referrals of ads to the
28 National Center for Missing and Exploited Children (“NCMEC”). Indictment at ¶ 14.

     3611176.1
                                                        5
                         DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
       Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 11 of 25



 1 That is not what Ferrer told the government. In fact, he told the government the opposite
 2 in no uncertain terms, explaining that:
 3               
 4
 5               
 6
 7               
 8
 9               Significantly, Ferrer told the government that Backpage was once
10                                                     Id. at ¶ 12
11
12
13                                                         (emphasis added).
14               Further, internal NCMEC emails reflect the fact that Backpage was vigilant in
15 cooperating with law enforcement and reporting ads potentially involving children to
16 NCMEC and directly contradict the Indictment’s allegations, including those noted above.
17 Those emails recount meetings between NCMEC and Backpage and state the following:
18                    A July 11, 2011 email outlines Backpage’s policy regarding the reporting of
                       ads to NCMEC’s CyberTipline: “If . . . Backpage receives a report from the
19                     public or one of their users about an ad involving a minor and the moderator
                       feels it is valid, then they ghost the ad and remove it from the list of ads
20                     available in that area. They then report it to the CyberTipline and archive all
                       of the data waiting for a subpoena from law enforcement.” Exh. 17 (July 11,
21                     2011 email from J. Shehan to E. Allen) at 2.
22                    A September 9, 2011 email notes that Backpage had reported over 200 ads
                       per month to NCMEC’s CyberTipline in recent months. Exh. 18
23                     (September 9, 2011 email from S. Urie to E. Allen) at 1.
24                    That same email notes that Ferrer felt that, in his experience, law
                       enforcement either “love the reports they are receiving from Backpage” or
25                     “feel they are getting too many reports.” Id. There also were instances in
                       which Backpage unknowingly removed law enforcement “sting” ads for
26                     child trafficking because the ads violated the company’s terms of service. Id.
                       at 2.
27
                      An October 13, 2011 email notes that Backpage’s website contained a “User
28                     Safety” section that provided users guidance on reporting ads to NCMEC.

     3611176.1
                                                       6
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
       Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 12 of 25



 1                     Ferrer also sought input from NCMEC to improve the section. Exh. 19
                       (October 13, 2011 e-mail from S. Urie to E. Allen) at 1-2.
 2
 3               In short, the evidence is overwhelming that the Indictment falsely accuses
 4 Defendants of engaging in child sex trafficking and grossly distorts Backpage’s proactive
 5 and voluntary efforts to cooperate with law enforcement and NCMEC.
 6               In United States v. Vetere, 663 F. Supp. 381, 383 (S.D.N.Y. 1987), the court
 7 dismissed the indictment where the prosecutor’s presentation to the grand jury involved
 8 “non-relevant, highly prejudicial, and erroneous information about the defendant’s
 9 criminal record, and possibly erroneous and misleading instructions on the law.” United
10 States v. Peralta, 763 F. Supp. 14, 21 (S.D.N.Y. 1991) (citing Vetere). Here too, the
11 government presented to the grand jury irrelevant, highly prejudicial, and false evidence
12 regarding Defendants’ purported involvement in child sex trafficking, particularly
13 egregious conduct considering that the Indictment does not charge Defendants with any
14 sex trafficking offense.
15               So why include these untrue allegations before the grand jury and in the
16 Indictment? These are not minor details that the government got wrong; these are
17 explosive allegations that had no place in the Indictment or in the presentation to the grand
18 jury. These are the types of allegations that can overwhelm reason, overwhelm logic, and
19 lead to decisions out of anger and disgust, regardless of what else is presented. The
20 government’s conduct amounts to “prosecutorial impairment of the grand jury’s
21 independent role” and warrants dismissal of the Indictment. Vetere, 663 F. Supp. at 386
22 (quoting United States v. Hogan, 712 F.2d 757, 761 (2d Cir. 1983)). Indeed, these are the
23 types of allegations that would “substantially influence” a grand jury’s decision to indict,
24 and at the very least leave a “grave doubt” that the decision was free of such influence.
25                     3.     The Indictment Grossly Misrepresents the Purported Evidence on
26                            Which Its Central Allegations Are Based.
27               The Indictment also distorts and twists the evidence on which the government’s
28 central theories are based—that, inter alia, Defendants engaged in the aggregation of

     3611176.1
                                                       7
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 13 of 25
Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 14 of 25
Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 15 of 25
Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 16 of 25
       Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 17 of 25



 1 the law, all but ensure that the grand jury was similarly mis-instructed. Dismissal of an
 2 indictment on this basis is appropriate. For example, in United States v. Cerullo, 2007 WL
 3 2683799, at *3 (S.D. Cal. Sept. 7, 2007), a tax fraud case, the court dismissed the
 4 indictment where the prosecutor repeatedly failed to properly instruct the grand jury on
 5 how to distinguish a gift from earnings. In United States v. Stevens, 771 F. Supp. 2d 556,
 6 568 (D. Md. 2011), the district court dismissed the indictment due to “grave doubts as to
 7 whether the decision to indict was free from substantial influence of the improper advice of
 8 [the prosecutor’s] instruction.” See also United States v. Hoey, 2014 WL 2998523, at *3
 9 (S.D.N.Y. July 2, 2014) (“courts have found error where the government incompletely or
10 erroneously provides legal instruction to the grand jury”).
11               Here, the Indictment reveals that the government either incorrectly or incompletely
12 instructed the grand jury regarding: (1) the applicability of the First Amendment to
13 Defendants’ publishing activities and the requisite mens rea applicable to its charges, and
14 (2) the Travel Act’s requirement that a defendant act with the specific intent to facilitate or
15 promote the unlawful prostitution offenses of a “business enterprise.” The government’s
16 misstatements of the law to the grand jury further require dismissal of the Indictment.
17                            a.     The Government Ignores the First Amendment and
18                                   Misstates the Requisite Mens Rea.
19               As is explained at length in Defendants’ Motion to Dismiss (Dkt. 561), the
20 Indictment erroneously contends that the First Amendment has no application to
21 Defendants’ publishing activities because the underlying ads allegedly were for
22 prostitution. Indeed, the Indictment that the grand jury returned explicitly misstates the
23 law on this issue, improperly reasoning that because “[p]rostitution is illegal in 49 states
24 and in most of Nevada” that “[a]dvertisements for prostitution services in those locations
25 are, therefore, not protected by the First Amendment.” Indictment at ¶ 33. But it is the
26 publishing of those ads, posted by third parties, for which Defendants have been indicted.
27 The Indictment therefore falsely equates the publishing of ads that might relate to
28 prostitution with the criminal act of prostitution itself. That clearly is not the law, as there

     3611176.1
                                                      12
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
       Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 18 of 25



 1 are certain well-established constitutional protections and presumptions that apply to the
 2 publishing of third-party content, even if that content relates to allegedly illegal activities.
 3 See Dkt. 561 at 13-14.
 4               It is a basic proposition of First Amendment law that the government cannot
 5 criminally punish publishers or distributors of speech without sufficient proof of scienter,
 6 i.e., that a defendant knew the specific speech that is the basis for criminal charges was
 7 illegal. See Dkt. 561 at 28; Smith v. California, 361 U.S. 147, 153-54 (1959); see also
 8 Mishkin v. New York, 383 U.S. 502, 511 (1966) (“The Constitution requires proof of
 9 scienter to avoid the hazard of self-censorship of constitutionally protected material . . . .”);
10 United States v. X-Citement Video, Inc., 513 U.S. 64, 78 (1994) (interpreting 18 U.S.C.
11 § 2252 to require proof that defendant knew that one or more specific performers in video
12 were under 18, because a statute “bereft of [such] a scienter requirement . . . would raise
13 serious constitutional doubts”).
14               Further, the Travel Act is a specific intent crime. Therefore, one who provides
15 a service or product ultimately used for criminal purposes is liable only if the prosecution
16 shows the defendant “associated himself with the purchaser’s criminal venture for the
17 purpose of its advancement.” United States v. Gibson Specialty Co., 507 F.2d 446, 449
18 (9th Cir. 1974). As a result, “[t]he presumption that one intends the natural and probable
19 consequences of his actions is insufficient in this context to establish intent to facilitate
20 criminal activity.” Id. at 450, n.8; see also Dkt. 561 at 38-39.
21               In other words, the government is required to prove that Defendants knowingly and
22 willfully published a given ad, with the specific intent to facilitate the unlawful prostitution
23 activities of a business enterprise associated with that ad (i.e., knowing that the ad in
24 question was for prostitution and with the intent to facilitate that prostitution). The
25 Indictment turns this basic legal proposition on its head—instead alleging that Defendants
26 generally were aware that prostitution ads existed on the Backpage site—which strongly
27 suggests that the grand jury was misled regarding the essential nature of the charges
28 against Defendants. If there was any doubt that the government misadvised the grand jury

     3611176.1
                                                      13
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
       Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 19 of 25



 1 on these issues, the statements it has made to the Court and Defendants following the
 2 issuance of the Indictment only bolster the concerns that the government’s presentation to
 3 the grand jury and the grand jury’s decision were constitutionally infirm. See Exh. 11
 4 (October 5, 2018 Hearing Tr.) at 102:9-14 (“[W]hat’s at issue in this case [is] [d]id they
 5 know that the vast majority of these advertisements that went up on this Web site were for
 6 prostitution?”); Exh. 12 (January 10, 2019 letter from R. Jones to M. Piccarreta) at 3
 7 (“Here, because of the aggregation, affiliation, and reciprocal link ventures and other
 8 conduct summarized above, Backpage knew that every ad had the potential for facilitating
 9 prostitution services, including child sex trafficking”) (emphasis added).
10                            b.     The Indictment’s Travel Act Charge Is Incomplete.
11               The Travel Act requires that the government identify the specific “business
12 enterprise” at issue and that Defendants knowingly and willfully sought to promote or
13 facilitate the unlawful aims of that enterprise. 18 U.S.C. § 1952(a)(3). As is discussed in
14 Mr. Brunst’s pending motion to dismiss (Dkt. 746), the Indictment fails to do either of
15 these things, alleging only that Defendants facilitated certain unspecified prostitution
16 offenses throughout the country. Indictment at ¶ 201. The Indictment’s allegations
17 demonstrate that the government improperly instructed the grand jury that Defendants’
18 involvement in a website that published alleged prostitution ads was sufficient to establish
19 probable cause that they violated the Travel Act, when in fact the Travel Act was never
20 intended to address facilitation or promotion of criminal activity in general, or sporadic
21 criminal activity by disconnected individuals, such as what the government has alleged
22 here and presented to the grand jury. See United States v. Donaway, 447 F.2d 940, 944
23 (9th Cir. 1971) (“The words ‘business enterprise’ as used in § 1952 refer to a continuous
24 course of criminal conduct rather than sporadic casual involvement in a proscribed
25 activity.”); United States v. Rogers, 389 F. Supp. 3d 774, 786 (C.D. Cal. 2019) (“The
26 Travel Act targets activities taken in connection with organizations involving . . .
27 prostitution.”). This critical error in the government’s presentation to the grand jury also
28

     3611176.1
                                                      14
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
         Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 20 of 25



 1 requires dismissal of the Indictment.5
 2               B.    Alternatively, the Court Should Order the Disclosure of the Grand Jury
 3                     Transcripts.
 4                     1.     Disclosure of Grand Jury Transcripts Is Appropriate Where
 5                            Conduct Occurring Before the Grand Jury May Warrant
 6                            Dismissal of the Indictment.
 7               Pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E)(ii), a “court may
 8 authorize disclosure—at a time, in a manner, and subject to any other conditions that it
 9 directs—of a grand jury matter . . . at the request of a defendant who shows that a ground
10 may exist to dismiss the indictment because of a matter that occurred before the grand
11 jury.” Generally, “[m]aterial within Rule 6(e)’s scope . . . may be disclosed when
12 ‘a particularized need exists which outweighs the policy of grand jury secrecy.’” United
13 States v. Walczak, 783 F.2d 852, 857 (9th Cir. 1986) (quoting Pittsburgh Plate Glass Co.
14 v. United States, 360 U.S. 395, 400 (1959)). Disclosure under Rule 6(e) is within the
15 “sound discretion of the trial court.” Id. The interests protected by the secrecy of grand
16 jury proceedings include: “encouraging witnesses to come forth voluntarily and to testify
17 fully and frankly, reducing the possibility that those under investigation will flee or attempt
18 to influence grand jurors’ votes, and protecting accused, but exonerated individuals from
19 public ridicule.” United States v. Plummer, 941 F.2d 799, 806 n.4 (9th Cir. 1991) (citing
20 Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 219 (1979)).
21               Disclosure is appropriate where the government, “on-the-record,” has expressed an
22 incorrect understanding of the law, which could have resulted in “possible misleading of
23 the grand jury.” United States v. Ho, 2009 WL 2591345, at *4 (D. Haw. Aug. 20, 2009).
24 The Indictment itself also can “suggest[ ] the government misunderstood the law.” United
25 States v. Bravo-Fernandez, 239 F. Supp. 3d 411, 416 n.8 (D.P.R. 2017) (citing United
26
     5
       The government’s misstatements of law regarding the Travel Act charges are also fatal
27 to the money laundering and conspiracy charges, as the predicate for those charges is
28 a violation of, or agreement to violate, the Travel Act.

     3611176.1
                                                      15
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
         Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 21 of 25



 1 States v. FedEx Corp., No. C14–00380, 2016 U.S. Dist. LEXIS 6155, at *3 (N.D. Cal. Jan.
 2 19, 2016)).
 3                      2.     Disclosure of the Grand Jury Transcripts Is Appropriate Here
 4                             Given the Government’s Abuse of the Grand Jury Process.
 5               The government’s abuse of the grand jury process outlined above warrants
 6 disclosure of the underlying transcripts. First, the government’s repeated “on-the-record”
 7 misrepresentations of law, standing alone, afford the Court discretion to order disclosure of
 8 the transcripts. See Ho, 2009 WL at *4; Bravo-Fernandez, 239 F. Supp. 3d at 416 n.8;
 9 FedEx, 2016 U.S. Dist. LEXIS 6155 at *3.
10               Second, the government’s pervasive factual misrepresentations also justify the
11 disclosure of the transcripts. Defendants admittedly do not know who testified in front of
12 the grand jury or what they said, but if the government presented witnesses to the grand
13 jury that it intends to call at trial, including Ferrer, then these transcripts may constitute
14 Jencks, Giglio, or impeachment material.6
15               Further, disclosure is appropriate where the interests protected by the secrecy of the
16 grand jury proceedings no longer apply, e.g., where witnesses have testified, where those
17 under investigation are charged, and where the witnesses have been identified to the
18 defendants. Such disclosure routinely occurs if the grand jury transcripts contain Jencks,
19 Giglio, or Brady material. Indeed, none of the rationales that justify the policy of grand
20
21   6
         At a minimum, Defendants are entitled to the legal instructions provided to the grand
     jury and any colloquy between the grand jurors and the prosecutors regarding the
22
     applicable law. Defendants need not make a showing of particularized need in order to
23   gain access to this material. Courts in this Circuit have repeatedly concluded that
     defendants are “entitled to disclosure of . . . [t]he legal instructions given to the grand jury
24   regarding the charges on which they are deliberating . . . even without a showing of
25   particularized need.” United States v. Belton, 2015 WL 1815273, at *3 (N.D. Cal. Apr. 21,
     2015); see also United States v. Fuentes, 2008 WL 2557949, at *4 (E.D. Cal. June 24,
26   2008) (“The government opposes this request on the grounds that the defendants have not
     made a showing of particularized need. The argument is unpersuasive. The defendants are
27
     entitled to the transcript of the instructions and charges to the grand jury.”).
28

     3611176.1
                                                       16
                         DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
         Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 22 of 25



 1 jury secrecy apply here. First, as the grand jury proceedings have long since concluded,
 2 there is no risk that disclosure of the transcripts will discourage witnesses from testifying.
 3 Second, there is no risk that Defendants, who already have been indicted, will flee or
 4 otherwise improperly seek to influence any of the grand jurors. In short, there is no
 5 conceivable harm that can result from the disclosure of the transcripts.7 Indeed, although
 6 the government recently refused to disclose the relevant transcripts without offering
 7 a reason,8
 8
 9
10                               Exh. 13
11
12         at 6-7; see also Exh. 14
13                            at 1.
14 III.          CONCLUSION
15               For the foregoing reasons, Defendants respectfully request that the Court dismiss
16 the Indictment for grand jury abuse. Alternatively, the Court should disclose the grand
17 jury transcripts to the defense so that the parties and the Court can examine the transcripts
18 firsthand and determine what occurred before the grand jury.
19
20
21
     7
        To the extent the government is concerned about public disclosure of the transcripts,
22
     Defendants will stipulate to a protective order.
23
     8
         After refusing early in the case to disclose the grand jury transcripts in response to
24   a request from counsel for Mr. Padilla, counsel for Mr. Brunst followed up on
     September 5, 2019, to renew the request. See Exh. 15 (Email from A. Neuman to
25
     K. Rapp). In addition to summarizing the bases for the disclosure of the transcripts
26   identified in this motion, counsel stated that, “[n]ow that the case has been charged, Jencks
     Act material and preliminary witness and exhibit lists have been disclosed, and the case is
27   set for trial, the need for grand jury secrecy has passed.” Id. The government rejected the
28   request. Id.

     3611176.1
                                                      17
                        DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
       Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 23 of 25



 1 DATED: October 18, 2019                 Gary S. Lincenberg
                                           Ariel A. Neuman
 2                                         Gopi K. Panchapakesan
 3                                         BIRD, MARELLA, BOXER, WOLPERT,
                                           NESSIM, DROOKS, LINCENBERG &
 4                                         RHOW, P.C.
 5
 6                                         By:         /s/ Ariel A. Neuman
                                                              Ariel A. Neuman
 7                                               Attorneys for Defendant John Brunst
 8
 9 Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures
   Manual (May 2018) § II (C) (3), Ariel A. Neuman herby attests that all other signatories
10 listed, and on whose behalf this filing is submitted, concur in the filing’s content and have
11 authorized its filing.
12 DATED: October 18, 2019                 Thomas H. Bienert, Jr.
                                           Whitney Z. Bernstein
13                                         BIENERT KATZMAN PC
14
                                           By:         /s/ Thomas H. Bienert, Jr.
15
                                                              Thomas H. Bienert, Jr.
16                                               Attorneys for Defendant James Larkin
17
     DATED: October 18, 2019               Paul J. Cambria, Jr.
18
                                           Erin McCampbell
19                                         LIPSITZ GREEN SCIME CAMBRIA LLP
20
                                           By:         /s/ Paul J. Cambria, Jr.
21                                                           Paul J. Cambria, Jr.
22                                               Attorneys for Defendant Michael Lacey

23
     DATED: October 18, 2019               FEDER LAW OFFICE, P.A.
24
25                                         By:         /s/ Bruce Feder
26                                                            Bruce Feder
                                                 Attorney for Defendant Scott Spear
27
28

     3611176.1
                                                 18
                   DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
       Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 24 of 25



 1 DATED: October 18, 2019             DAVID EISENBERG PLC
 2
                                       By:         /s/ David Eisenberg
 3                                                        David Eisenberg
 4                                           Attorney for Defendant Andrew Padilla

 5
 6 DATED: October 18, 2019             JOY BERTRAND ESQ LLC

 7                                     By:         /s/ Joy Malby Bertrand
 8                                                        Joy Malby Bertrand
                                             Attorney for Defendant Joye Vaught
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3611176.1
                                             19
                  DEFENDANTS’ JOINT MOTION TO DISMISS FOR GRAND JURY ABUSE
       Case 2:18-cr-00422-SMB Document 782 Filed 10/18/19 Page 25 of 25



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on October 18, 2019, I served the attached document by email
     on the following, who are registered participants of the CM/ECF System:
 3
      Andrew C. Stone                 andrew.stone@usdoj.gov
 4    Anthony Ray Bisconti            tbisconti@bmkattorneys.com
      Bruce S. Feder                  bf@federlawpa.com
 5    David S. Eisenberg              david@deisenbergplc.com
      Erin E. McCampbell              emccampbell@lglaw.com
 6    James C. Grant                  jimgrant@dwt.com
      John Jacob Kucera               john.kucera@usdoj.gov
 7    John Lewis Littrell             jlittrell@bmkattorneys.com
      Joy Malby Bertrand              joyous@mailbag.com
 8    Kevin M. Rapp                   kevin.rapp@usdoj.gov
      Margaret Wu Perlmeter           margaret.perlmeter@usdoj.gov
 9    Michael D. Kimerer              mdk@kimerer.com
      Paul John Cambria, Jr.          pcambria@lglaw.com
10    Peter Shawn Kozinets            peter.kozinets@usdoj.gov
      Reginald E. Jones               reginald.jones4@usdoj.gov
11    Rhonda Elaine Neff              rneff@kimerer.com
      Robert Corn-Revere              bobcornrevere@dwt.com
12    Ronald Gary London              ronnielondon@dwt.com
      Seetha Ramachandran             sramachandran@proskauer.com
13    Thomas Henry Bienert, Jr.       tbienert@bienertkatzman.com
      Whitney Z. Bernstein            wbernstein@bienertkatzman.com
14
15
                                                        /s/ Gopi K. Panchapakesan
16                                                Gopi K. Panchapakesan
17
18
19
20
21
22
23
24
25
26
27
28
     3611176.1
                                                 20
                                      CERTIFICATE OF SERVICE
